United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2444
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Nicholas E. Parris

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: March 20, 2014
                              Filed: March 27, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Nicholas Eugene Parris directly appeals the district court’s1 judgment revoking
his supervised release, and sentencing him to 24 months in prison and 1 year of

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
supervised release. Counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967) in which he seeks to withdraw and argues that the sentence was greater
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).

       This court concludes that the district court did not commit any procedural
sentencing error and the sentence was not substantively unreasonable. The district
court identified the relevant sentencing factors; discussed the nature of Parris’s
violations, his history and characteristics, and the need to deter him from further
criminal conduct. The district court did not err in weighing the sentencing factors,
varying from the Guidelines, and imposing the maximum sentence. See United States
v. Miller, 557 F.3d 910, 916-17 (8th Cir. 2009) (this court reviews revocation
sentence for abuse of discretion, first ensuring there was no significant procedural
error, and then considering substantive reasonableness; outlining applicable
considerations); United States v. Merrival, 521 F.3d 889, 890-91 (8th Cir. 2008)
(affirming maximum revocation prison sentence of 24 months, where defendant had
been given repeated chances but continued to abuse alcohol and drugs, and district
court found that further supervision would be inadequate to deter or rehabilitate him).
The judgment of the district court is affirmed.

       Counsel’s motion to withdraw is granted, subject to counsel informing
appellant about the procedures for seeking rehearing from this court and for filing a
petition for a writ of certiorari.
                         ______________________________




                                         -2-